Citation Nr: 0406891	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  95-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain prior to April 12, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain from April 12, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1960, 
from July 1977 to February 1978, and from April 1978 to 
August 1993, as well as active duty for training from 
November 1966 to April 1967.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The Board remanded the 
case to the RO on two prior occasions for additional 
development.  The case is once again before the Board for 
review.

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a June 2003 remand, the Board noted that the veteran 
raised the issue of entitlement to service connection for 
pain and numbness of the left leg as secondary to his 
service-connected lumbosacral strain.  The Board observes 
that based on the veteran's claim there is a question as to 
whether such symptoms could be due to the veteran's currently 
service-connected lumbosacral strain, or to intervertebral 
disc syndrome and if so, whether the intervertebral disc 
syndrome is a component of the veteran's service-connected 
disability, and therefore, potentially evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The Board pointed out in it remand that this unadjudicated 
claim could have an impact on the veteran's increased rating 
claim involving his lumbosacral strain.  In other words, 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board therefore 
instructed the RO to defer the increased rating claim until 
it had fully developed and adjudicated the claim for service 
connection for a disorder characterized by pain and numbness 
of the left leg as secondary to lumbosacral strain.  

Unfortunately, the record does not reflect that the RO 
developed and adjudicated the veteran's claim of entitlement 
to service connection for a disorder characterized by pain 
and numbness of the left leg.  Therefore, another remand is 
required to assure compliance with the Board's prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders.").  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a back disorder 
characterized by pain and numbness in the 
left leg, claimed as secondary to his 
service-connected lumbosacral strain.  In 
so doing, the RO should conduct all 
appropriate development necessary in 
compliance with governing legal criteria, 
to include the Veterans Claims Assistance 
Act of 2000.  The RO also should consider 
all pertinent evidence of record, 
including the medical opinions obtained 
on VA examinations in April 1999 and in 
April 2001.

2.  If necessary to determine whether 
service connection is in order and/or to 
establish a current rating for the 
veteran's service-connected low back 
disability, the RO should determine 
whether another VA examination of the 
veteran's back is necessary.  All 
studies, tests, X-rays, and evaluations 
deemed necessary should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including active and 
passive range of motion.  If in order, 
the examiner should perform any 
radiological studies of the spine deemed 
necessary.  The examiner should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

3.  The RO should ensure that the veteran 
and his representative are informed that 
Board review over any issue not currently 
in appellate status (to include the claim 
of entitlement to service connection for 
a back disorder characterized by pain and 
numbness of the left leg) may be obtained 
only if a timely notice of disagreement 
and, after issuance of a statement of the 
case, a timely substantive appeal are 
filed.

4.  Following readjudication of the 
veteran's increased rating claim, if the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



